Citation Nr: 9911086	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-01 013	)	DATE
	)
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent.

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1969.

By rating decision in May 1970, service connection was 
granted for schizophrenia, and a 10 percent rating was 
assigned.  By rating action of December 1974, the evaluation 
of the veteran's service connected schizophrenia was 
increased to 30 percent.  By rating action of March 1988, the 
veteran's service connected schizophrenia was reclassified as 
PTSD, and the evaluation of 30 percent was continued.  By 
rating action of August 1992, the evaluation of the veteran's 
service connected PTSD was increased to 50 percent.  In 
November 1995, the veteran filed a claim for an increased 
rating for PTSD.  This appeal arises from the November 1996 
rating decision from the Newark, New Jersey Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for PTSD.  This appeal also arises from the November 1996 
rating decision from the Newark, New Jersey RO that denied 
the veteran's claim for service connection for psoriasis.  

A Notice of Disagreement was filed in November 1996 and a 
Statement of the Case was issued in December 1996.  A 
substantive appeal was filed in December 1996 with a request 
for a hearing at the RO before a Member of the Board.

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant's representative, at the 
October 1998 Travel Board hearing, indicated that the veteran 
was claiming that his psoriasis was incurred in or aggravated 
by his service connected PTSD.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (secondary service connection applies to 
disabilities aggravated by service-connected disability).  
The RO has not developed this issue.  The issue of the 
appellant's entitlement to service connection for psoriasis 
on a secondary basis is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is referred 
to the RO for the appropriate disposition.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for PTSD is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  The veteran's PTSD is manifested by complaints of 
depression, anger, poor impulse control, and social 
isolation; the veteran has been able to obtain and maintain 
full time employment.

3.  There is no competent medical evidence linking the 
veteran's current psoriasis to his military service.

4.  The veteran's claim of entitlement to service connection 
for psoriasis is not plausible.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1998). 

2.  The claim of entitlement to service connection for 
psoriasis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in June 1968, the 
veteran's skin was clinically evaluated as normal.

In September 1968, the veteran was seen with jock rash for 30 
days.

In January 1969, the veteran was seen with complaints of a 
sore on his left hand.

In July 1969, the veteran was discharged from the service 
with a diagnosis of an emotionally unstable personality.  

On a VA examination in October 1969, the veteran's dorsa of 
both hands showed [illegible] superficially lichenified 
plaques and mild molery.  The diagnoses included localized 
neurodermatitis.

By rating action of May 1970, service connection was granted 
for schizophrenia, with an evaluation of 10 percent.  

By rating action of December 1974, the evaluation of the 
veteran's schizophrenia was increased to thirty percent.

By rating action of March 1988, the veteran's schizophrenia 
was diagnosed as PTSD.  The evaluation of 30 percent was 
continued.

By rating action of August 1992, pursuant to a Board 
decision, the evaluation of the veteran's PTSD was increased 
to 50 percent.

On a VA examination in August 1994, the veteran's history was 
that he was married and employed full time as a cook.  He had 
held this position for several years.  He had outpatient 
counseling at numerous places.  His symptoms included 
flashbacks on a regular basis.  He had nightmares and 
screamed in his sleep.  His daughter had left the family home 
because of the screaming.  He had been told he had an 
attitude problem at work and had difficulties with his wife 
due to his attitude problem.  He drank alcohol heavily.  He 
was unsure as to the capitol of New Jersey, and he could not 
multiply seven times nine.  He spelled the word world 
incorrectly the first time.  He knew there were 20 nickels in 
a dollar.  The diagnoses included alcohol dependency, 
moderate chronic PTSD, psychosis, not otherwise specified, in 
remission with residual poor affect control, and adjustment 
disorder with depressed mood.  His cognitive function seemed 
less that what it should be for someone of his age.  His 
occupational proficiency was at 50 percent while his social 
competence was less than 50 percent.  The diagnoses 
additionally included an unspecified skin condition.

In November 1995, the veteran filed a claim for an increased 
rating for PTSD.

In a March 1996 statement, the veteran's representative noted 
the veteran's employment history.  The veteran was currently 
employed as a chef.  He was employed from September 1986 
until September 1995 when he was abruptly laid off and not 
offered any further employment.  His work history included 
many short periods of suspension for disciplinary actions in 
response to customer complaints and numerous transfers due to 
arguments with his immediate supervisor. 

In 1996, VA outpatient treatment records were entered into 
the claims folder.  On a May 1994 VA outpatient record, it 
was noted that the veteran had psoriasis.  On a June 1994 VA 
outpatient record, the veteran requested a refill of 
medications for psoriasis.  He had no complaints.  VA 
outpatient records from January 1995 to May 1996 show 
continued treatment for psoriasis.   

On an October 1995 VA outpatient record, the veteran 
complained of decreased sleep and increased anxiety.  He lost 
his job six weeks ago.  Insubordination and peer conflicts 
led to the dismissal.  He had increased anger.  He had a 
history of flashbacks and nightmares.  The impressions 
included PTSD with depression.

On a November 1995 VA psychiatric report, the veteran 
complained of irritability, insomnia, decreased appetite, 
intrusive and recurrent thoughts about Vietnam experiences, 
flashbacks, screaming in his sleep, and nightmares.  The 
veteran's appearance was casual, his affect and mood were 
sad, and his speech was organized and goal directed.  He did 
not have phobias, obsessions, compulsions, or delusions.  His 
intellect was average, and his concentration and judgment 
were good.  He heard voices of dying soldiers during 
flashbacks.  The diagnostic impressions included PTSD.

On a November 1995 VA outpatient record, the veteran reported 
he had been terminated recently from his job as a cook as a 
result of interpersonal conflicts.  He reported that this 
pattern had occurred on previous jobs.  His PTSD symptoms 
included depression with crying spells, suicidal thoughts but 
no plans, flashbacks, nightmares, and rage reaction.  Later 
in November 1995, the veteran reported some progress.  He 
felt better.  His present medication helped him.  

On a December 1995 and January 1996 VA psychosocial intake 
form, the veteran complained of insomnia and nightmares.  He 
had intrusive thought of Vietnam.  His mood was depressed and 
his affect was constricted.  It was noted that the veteran's 
problems were exacerbated by the loss of his job as a chef as 
a result of interpersonal conflict.  The diagnostic 
impressions included PTSD with depression and psoriasis.  The 
veteran's GAF was 60/60.

VA outpatient records from December 1995 to March 1996 show 
the veteran reported that he remained unemployed, and that he 
was still depressed.  He still had flashbacks and nightmares, 
but felt improved on medication.  He denied suicidal and 
homicidal ideations.  

On a VA mental status report in January 1996, the veteran had 
PTSD with depression manifested by survivor guilt, poor 
impulse control over anger, and nightmares.  The diagnoses 
included PTSD with depression.  It was considered severe, the 
veteran was unemployed.  The current GAF was 50; the highest 
GAF was 60.

On a VA outpatient record from May 1996, the veteran reported 
working as a chef.  His employer was pleased with his work 
and the veteran had avoided interpersonal conflict, although 
he had felt anger on two occasions.  His PTSD symptoms of 
nightmares and emotional flooding persisted.  He was 
significantly less depressed with a full range of affect.

On a VA examination in August 1996, it was noted that no 
medical records were available for review.  The veteran 
reported that he was persistently irritable and stress 
intolerant and had been involved in several physical fights 
with co-workers.  He was resentful of authority.  The veteran 
stated that he avoided social contacts due to fears of loss 
of control.  He was currently employed as a cook since May 
1996.  He suffered from severe sleep impairment.  He had 
nightmares and would wake up screaming.  His daughter moved 
out because of this.  The veteran suffered from intrusive 
thoughts of Vietnam.  He had lapses of concentration and 
activity.  He had waking flashbacks caused by loud sounds.  
He avoided crowds and public places.  He had a history of 
alcohol abuse.  On examination the veteran was noted to be 
very anxious.  His mood was depressed, and paranoid 
persecutory ideation was expressed.  His memory was intact 
and concentration was impaired, but no cognitive deficit was 
noted.  His insight was poor and his judgment was compromised 
under stress.  The diagnoses included PTSD and depressive 
disorder with paranoid features secondary to PTSD.  The 
veteran's GAF was 45.  He had impairment of reality testing 
and major impairment in social and occupational functioning.  
The veteran was stress intolerant and easily agitated.  He 
was unable to hold jobs.

On a VA skin examination in August 1996, the veteran reported 
suffering from psoriasis since 1970.  On examination, the 
veteran had large psoriatic plaques of the extremities and 
multiple maculopapular lesions of the extremities, hands, and 
buttocks.  The diagnoses included chronic large plaque 
psoriasis.  

In October 1996, the veteran filed a claim for service 
connection for psoriasis.  

By rating action of November 1996, the evaluation of the 
veteran's service connected PTSD of 50 percent was continued.  
The veteran's claim for service connection for psoriasis was 
denied.  The current appeal to the Board arises from this 
decision.

In late 1966, a Vet Center notation from September 1995 was 
entered into the claims folder.  The veteran reported 
homicidal ideation towards a group of mangers responsible for 
terminating him from his employment.  His affect was tearful, 
and he appeared to be significantly depressed.  

On a VA examination in May 1997, the veteran reported that he 
was currently employed.  He had worked for his company for 
one year and had sustained two suspensions for verbal 
outbursts.  He reported having had numerous jobs over the 
years with transfers within companies to different sites due 
to disciplinary problems.  The veteran reported frequent 
flashbacks of Vietnam.  These resulted in episodes of rage.  
He was often irritable and engaged in verbal abuse of 
coworkers.  He had sleep disturbances and would wake up in 
cold sweats.  He had trouble falling back to sleep and 
usually felt fatigued.  He was socially isolated and was 
virtually estranged from his wife.  The veteran had severe 
psoriasis over much of his body.  On examination, the veteran 
was casually dressed and mildly disheveled.  He admitted to 
drinking a pint of liquor the night before.  His mood was 
depressed, and he started crying as the interview progressed.  
His speech was fluent with thought processes focused, 
logical, and organized.  There were no delusions, paranoia, 
or hallucinations.  His insight and judgment were good, but 
his impulse control was seriously deficient.  As to social 
and industrial functioning, the veteran had numerous jobs and 
had functioned at a high level, for instance being honored 
for distinguished services three years ago.  He would lose 
jobs because people were afraid of him due to his appearance 
and verbal outbursts.  He was eventually forced to leave his 
jobs due to impaired social relations.  He experienced 
himself as being very socially isolated.  The diagnoses 
included chronic posttraumatic stress disorder and psoriasis.  
The veteran's GAF was 55 as he had difficulty maintaining 
employment, and he was socially isolated.

VA outpatient records from November 1996 and May 1997 show 
the veteran had treatment for psoriasis.

At the October 1998 Travel Board hearing, the veteran 
testified that he had problems at his jobs due to getting 
angry.  He was currently employed; however, he had been 
suspended twice due to altercations with other employees.  He 
had difficulties with coworkers.  At his current job, he 
supervised a kitchen staff of about 40 people.  He had worked 
there for about two and one-half years.  Additionally, two 
years prior, he had received a letter from VA vocational 
rehabilitation stating that he was unemployable; however, the 
veteran stated he wanted to work.  The veteran additionally 
testified that he started breaking out in hives on his face 
and his skin in 1970 or 1971, and he has continued to be 
treated for this skin disorder.


II.  Analysis

A.  Increased rating for PTSD

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  The undersigned notes that the 
veteran reported being informed by VA vocational 
rehabilitation two years ago that he was unemployable.  For 
purposes of this appeal, the undersigned will consider this 
as a true statement.  It is not deemed necessary to obtain 
the actual report in view of the fact that the veteran is 
currently engaged in substantially gainful employment.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in May 1972, service connection was awarded 
for schizophrenia; a 10 percent rating was assigned from 
August 1969 under Diagnostic Code (DC) 9205 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  By rating action 
in December 1974, the evaluation of the veteran's service 
connected schizophrenia was increased to 30 percent under DC 
9203.  By rating action in March 1988, the veteran's service 
connected schizophrenia was reclassified as PTSD and an 
evaluation of 30 percent was continued under DC 9411.  By 
rating action in August 1992, the evaluation of the veteran's 
service connected PTSD was increased to 50 percent under DC 
9411.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record does not support the veteran's claim for a rating 
in excess of 50 percent, under either the old or the new 
criteria for evaluating psychiatric disorders.  On a VA 
mental status examination in January 1996, the veteran's 
Global Assessment of Function was 50.  On a VA examination in 
August 1996, the veteran's GAF was 45.  On a VA examination 
in May 1997, it was 55.  The criteria to determine the 
correct score on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS.  A score of between 51 and 60 
contemplates moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  A score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  

It is pertinent to note that the veteran is currently 
employed and has been for approximately two and one-half 
years.  His job requires him to supervise a staff of 40 
people.  In two years he has had two suspensions for problems 
with co-workers.  The evidence shows that the veteran reports 
depression, nightmares, screaming in his sleep, flashbacks, 
anger, and outbursts of rage.  Again, however, he is able to 
maintain employment in a supervisory capacity. 

The evidence of record taken as a whole does not show that 
the veteran has severely impaired ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  The veteran additionally does not show 
symptomatology more closely analogous to that contemplated by 
the 70 percent evaluation.  There is no evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation or neglect 
of personal appearance and hygiene.  While he has some 
difficulty adjusting to stressful circumstances at work, it 
is noted that he has been able to retain employment in a 
supervisory capacity and to get recognized for his work 
achievements.

While the examiner on the August 1996 VA examination 
indicated that the veteran was unable to hold jobs, this fact 
is not supported by other evidence of record that shows that 
the veteran has been able to maintain employment.  
Additionally, the examiner indicated that the veteran's 
records were not reviewed.  Also, while the veteran may have 
been considered unemployable by an individual in the 
vocational rehabilitation division, it is clear that the 
veteran has been able to maintain employment.  When 
consideration is given to the veteran's symptomatology and to 
his occupational and social functioning, a rating in excess 
of 50 percent is not warranted.

B.  Service connection for psoriasis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has psoriasis that 
was incurred during service.  The evidence in this case 
reveals that the first postservice evidence of psoriasis was 
in a May 1994 VA outpatient record, many years postservice. 

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of psoriasis.  On the August 
1996 VA examination, the veteran reported suffering from 
psoriasis since 1970.  Additionally, at the October 1998 
Travel Board hearing, the veteran testified that he had 
treatment for hives in 1970.  In this regard, it is noted 
that the veteran was discharged from service in 1969.  The 
veteran had not asserted that any competent medical evidence 
exists establishing the onset of psoriasis in service or a 
nexus between the veteran's current psoriasis and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for psoriasis, that claim 
must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

As a well grounded claim has not been presented, entitlement 
to service connection for psoriasis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

